Citation Nr: 1648133	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for migraine headaches.  In June 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2010.  The Veteran filed a Substantive Appeal (VA Form 9) later that month and requested a Board hearing.  Subsequently, jurisdiction of the case was transferred to the RO in Portland, Oregon.

In December 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The claim was previously remanded by the Board in both November 2014 and July 2015 for further evidentiary development.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for migraine headaches.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.   

The Veteran is seeking service connection for migraine headaches.  He contends that his headaches began in 1987 as a result of in-service exposure to various "blasts" while serving as a combat medic.  See December 2012 Hearing Transcript at 2-3.  The Veteran has also reported that his headaches "started at the same time" as his service-connected tinnitus as a result of "the explosions from the artillery [fire]" during service.  See March 2010 Statement from the Veteran. 

As noted above, the Board remanded this case in July 2015 for a VA examination.  The July 2015 remand requested that the examiner provide an opinion as to whether the Veteran's migraine headaches were a result of his service, to specifically consider that VA has already granted service connection for tinnitus based on the Veteran's reported in-service acoustic trauma due to artillery fire in 1987, and that "VA has conceded that this in fact occurred."  

Following the July 2015 remand, the Veteran was afforded a VA examination for his reported migraine headaches in October 2015.  The examiner noted that the Veteran was diagnosed with migraine headaches in 2010, that the Veteran related the onset of his headaches due to in-service exposure to loud blasts in 1987, and that the service treatment records were negative for headaches other than a March 1987 complaint of headaches "in conjunction with upper respiratory symptoms."  The examiner then opined that it was less likely than not that the Veteran's current migraine headaches was attributed to an in-service injury, citing "negative evidence include[ing] his apparent lack of any other medical documentation over decades of time" and his denial of headaches to a private physician in 2001.  As for the March 1987 in-service complaint of headaches, the examiner commented that such was not "suggestive of migraine onset" because there was no other evidence in the service treatment record indicating a chronic headache condition.  The Board finds that the October 2015 opinion is incomplete and requires further clarification because the examiner does not consider the Veteran's lay statements regarding the onset and duration of his headaches.  See Stegall, 11 Vet. App. at 271.

An addendum opinion was provided in January 2016.  The examiner concluded that the Veteran's migraines were less likely than not to have manifested during or as a result of military service.  The examiner's rationale for the opinion was that the Veteran's medical history, to include lay statements, has varied over time in a material and substantive matter, rending the current history by the Veteran as unreliable.  The examiner stated that there was no medical evidence to support the Veteran's claim of service connection for migraine headaches.

The Board finds the examiner's January 2016 addendum opinion to also be incomplete to the extent that the examiner did not discuss the fact that the VA has already conceded and accept as fact that the Veteran suffered acoustic trauma due to artillery fire while in service.  The examiner did not provide an opinion as to whether or not it was at least as likely as not that the migraine headaches manifested as a result of service based on the Veteran's account of acoustic trauma from exposure to artillery fire, which has been conceded by the VA in a previous claim for service connection for tinnitus.  See Stegall, 11 Vet. App. at 271(where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Therefore, the case is remanded for an addendum opinion addressing noted deficiencies and to ensure compliance with the Board's previous remand.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's migraines manifested during, or as a result of, active military service.  In so doing, the examiner must consider and discuss the Veteran's lay assertions that speak to the onset headaches since a blast in 1987, specifically given that trauma due to artillery fire during service has been conceded as an incident that did in fact occur during service.  The Board notes that the Veteran is competent to testify as to when he first began experiencing headaches. 

Accordingly, the case is REMANDED for the following action:

1. The VA examiner should provide a new addendum opinion to the October 2015 VA examination.  The examiner must have the appropriate knowledge and skill regarding the etiology of the Veteran's current migraine headaches.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the addendum opinion should reflect that these items were reviewed.  The examiner should address the following:

Is it at least as likely as not that the Veteran suffers from a chronic disability associated with migraine headaches that manifested during, or as a result of, active military service?

In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertions.  The examiner must take into consideration that the VA has already granted service-connection for tinnitus based on acoustic trauma due to artillery fire.  As such, VA has conceded that this in fact occurred.

2. The RO should then carefully review the addendum report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

3. The RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

